DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 12-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US 2014/0316241).  This rejection was applied to claims 1-4, 6-9, 12-14, 16 and 19 in Paragraphs 26-33 of the Non-Final Rejection mailed 01/19/22.  The rejection remains in effect for claims 1, 2, 4, 6-9, 12-13, 16 and 19.  Please see Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0315241) in view of Lowery, Jr. et al. (US 2019/0032104). This rejection was applied in Paragraph 39 of the Non-Final Rejection mailed  01/19/22. The rejection remains in effect. Please see Response to arguments below. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0315241) in view of Vacic et al. (US 2018/0088141). This rejection was applied in Paragraph 39 of the Non-Final Rejection mailed  01/19/22. The rejection remains in effect. Please see Response to arguments below. 

Response to Arguments
Applicant’s arguments, filed 04/16/22, with respect to the rejection(s) of claims 2-16, 18 and 19 under 35 U.S.C. 112(b) as set forth in Paragraphs 5-16 of the Non-Final Rejection mailed 01/19/22 have been fully considered and are persuasive.  Applicant has amended the claims and sufficiently described the Wilkins Chalgren media to address the previous rejections under 35 U.S.C. 112(b).  See pages 5-6 of Applicant’s Remarks. Therefore, the rejection has been withdrawn.  

Applicant’s arguments, filed 04/16/22, with respect to the rejection(s) of claims 1, 2, 4-14, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Elmore et al. (EP 03222591) as set forth in Paragraphs 19-25 of the Non-Final Rejection mailed 01/19/22 have been fully considered and are persuasive.  Applicant has amended claims 1 and 2 to include the feature of the media and nutrients being selected from brain heart infusion and Wilkins Chalgren media. Applicant then argued that this feature is not taught by the prior art Elkins. See page 6 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.
Applicant’s arguments, filed 04/16/22, with respect to the rejection(s) of claims 1-4, 6-9, 12-14, 16 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US 2014/0316241) as set forth in Paragraphs 25-33  of the Non-Final Rejection mailed 01/19/22 have been fully considered but they are not persuasive. Applicant has argued that Dobson does not teach a dilution reservoir and dilution step.  See page 6 of Applicant’s Remarks.  The Examiner respectfully disagrees and directs Applicant to Paragraph 0160 which teaches a dilution step and Paragraph 0161 which teaches a dilution container.  Dobson also teaches dilution steps in Paragraphs 0211-0214 of the Examples.
The Declaration under 37 CFR 1.132 filed 04/16/22 is insufficient to overcome the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US 2014/0316241)  as set forth in the last Office action because:  Applicant has submitted the Declaration to overcome the rejection under 35 U.S.C. 102(a)(1) as anticipated by Dobson by attempting to demonstrate unexpected technical benefits.  The Examiner submits this is improper as a rejection under 35 U.S.C. 102(a)(1) may not be overcome by a showing of unexpected technical results.  With respect to claims 5, 10 and 15, the declaration under 37 CFR 1.132 filed 04/16/22 is insufficient to overcome the rejection of claims under U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0316241) in view of Lowery, Jr. et al. (US 2019/0032104) as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.See MPEP 716.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 01, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798